DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 and 20, drawn to a method and shipping container, classified in A23L17/50
II. Claim 16-19, drawn to a system, classified in A01K63/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to practice another and materially different process such as processing of lobsters or fish.   
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above andthe inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Timothy Van Dyke a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-19 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
The specification is objected to for the following minor informalities:
In paragraph [03] line 9, “claims 220b” should be changed to “clams 220b”, in line 10 “claims 220a” should be changed to “clams 220a”, in line 12 “claims 220a” should be changed to “clams 220a”.
In parapgraph [049], last line of the paragraph “the live claims 20’” should be changed to “the live clams 20’”.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “the live claims” and should be changed to “the live clams”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is unclear what pressure is encompassed by “wherein a pressure of the film applied over the clams is based on a pressure of sand applied to the live clams in a natural ocean environment” it is noted that the habitat of the clams in the natural ocean environment can vary based on a number of factors and therefore the metes and the bounds of the claims are unclear. 
Claims 12-14 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 2, 5, 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano JP 5934842 (USPTO Translation, Derwent Abstract) in view of Weber et  al. in view of Hosaka et al. US 4,335,150.
Regarding claim 1, Nagano discloses a method for packaging live clams in a container, comprising placing live clams harvested from sea water in a tank of sea water, drying (removing as much water a possible) an outside surface of the live clams, after removing the live clams from the tank, placing a number of the live clams in the container after the drying step (Derwent Abstract); and applying a vacuum seal along a top of the container and over the live clams in the container (vacuum packaging).
Claim 1 differs from Nagano in the recitation that the live clams are specifically harvested from sea water having a first temperature and placed in a tank of sea water having a second temperature that is less than the first temperature.
Weber teaches harvesting clams in the early morning during the summer and shows the temperature range of water in the summer fluctuates between 85 °F to 86 °F, thus Weber teaches a suitable sea water temperature for harvesting live clams includes 85 °F to 86 °F (Pg. 6, Right col. lines 9-11, Pg. 3, Figure 3). Given that Nagano teaches placing the clams in seawater with a temperature of 13 °C (55.4 °F), it would have been obvious to one of ordinary skill the art to modify the method of Nagano such that the live clams are specifically harvested from sea water having a first temperature as taught by Weber since Weber teaches this was a suitable temperature of seawater for harvesting live clams and since Nagano already teaches that the method can be performed in the summer. 
Claim 1 differs from Nagano in view of Weber in the recitation that the drying step is performed by drying, with a blowing device, an outside surface of the live clams.
Hosaka discloses a process for drying food by blowing a drying gas into the food (col. 3, lines 26-31, col. 5, lines 35-45). Hosaka discloses that since a food is composed 
Regarding claim 2, Nagano in view of Weber in view of Hosaka discloses that the clams harvested from sea water comprise farm raised live clams (Weber Pg. 6).
Regarding claim 5, Nagano in view of Weber in view of Hosaka discloses that the first temperature is in range from 85 °F to 86 °F (Weber, Pg. 6, Right col. lines 9-11, Pg. 3, Figure 3) and the second temperature is 55.4 °F (13 °C) (‘842 USPTO Translation, Pg. 5,  lines 8-10).
Regarding claim 7, while Nagano in view of Weber in view of Hosaka does not specifically recite that the drying step comprises blowing nitrogen gas on the outside surface of the live clams, it is obvious that the drying step would only be performed on the outside surface of the live clams, and since Hosaka teaches blowing nitrogen gas  onto a food product to dry a food product, the prior art as a whole is seen to teach that the drying step comprises blowing nitrogen gas on the outside surface of the live clams. 
Regarding claim 9, Nagano in view of Weber in view of Hosaka teaches that the clams remain alive after the drying step, and teaches drying food while maintaining the quality of the food (‘150, col. 1, lines 67-68) thus it would have been obvious to one of ordinary skill in the art to adjust a temperature of the nitrogen gas so that the outside surface of the clams is dried by the nitrogen gas and the live clams remain alive. 
Regarding claim 10, claim 10 differs from Nagano in view of Weber in view of Hosaka in the recitation that the temperature of the nitrogen gas is specifically adjusted in a range from about -30 °F to about -10 °F and the time is adjusted from about 3 minutes to about 7 minutes, however Nagano in view of Weber in view of Hosaka teaches drying at a temperature ranging from -30 °C to room temperature (col. 2, lines 43-45), thus it would have been obvious to one of ordinary skill in the art to specifically adjust the temperature of the nitrogen gas to be in a range from -30 °F to about -10 °F and to adjust the time the clams are exposed to the nitrogen gas in order to remove a desired amount of water from the surface of the clams while allowing them to remain alive. 
Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano JP 5934842 (USPTO Translation, Derwent Abstract) in view of Weber et  al. in view of Hosaka et al. US 4,335,150 in view of Hengze CN 101720806 (Espacenet Translation) in view of Keizer EP 1063177.
Regarding claim 3, claim 3 differs from Nagano in view of Weber in view of Hosaka in the recitation that the sea water having the second temperature has a higher dissolved oxygen level than the sea water having the first temperature and that the clams are specifically placed in the tank for a minimum time sufficient for the live clams to absorb the higher dissolved oxygen level of the sea water having a second temperature 
Keizer discloses that before processing the bivalves may be stored for a certain time in seawater in order to recover from stress and get rid of sand and discloses that exposure of bivalves to seawater requires high oxygen concentrations in order to enable 
Hengze discloses that until Hengze’s invention clams were placed in natural seawater to spit sand and that such a simple sand spitting method takes a long time, generally 4 to 10 hours, has a long production cycle and low efficiency and the variegated clams have insufficient vitality after the sand spitting. Hengze discloses that the main factors that affect the sand spitting speed of clams are water temperature, dissolved oxygen and discloses that the water temperature should be controlled at 8-32 °C and the dissolved oxygen content is 9ppm until saturation ([0003]) 
It would have been obvious to one of ordinary skill in the art to modify Nagano in view of Weber in view of Hosaka such that the sea water having the second temperature has a higher dissolved oxygen level than the sea water having the first temperature and that the clams are specifically placed in the tank for a minimum time sufficient for the live clams to absorb the higher dissolved oxygen level of the sea water having a second temperature as taught by Keizer and Hengze in order to allow the clams to recover from stress they experienced and to enable the animals to secrete metabolic by-products and sand confined within the shells as well as to replenish earlier lost water and to remove sand from the shells at a desired speed. 
Regarding claim 4, Nagano in view of Weber in view of Hosaka in view of Keizer in view of Hengze discloses that the minimum time is six hours (‘842, UPTO Translation, Pg. 3, lines 12-16).
Regarding claim 6, Nagano in view of Weber in view of Hosaka discloses that placing the live clams in the tank removes sand inside the gills of the live clams and exposes clams to sea water at the second temperature (‘842, UPTO Translation, Pg. 3, lines 12-16). Claim 6 differs from Nagano in view of Weber in view of Hosaka in the recitation that the sea water at the second temperature specifically has a higher dissolved oxygen content than the sea water at the first temperature. However claim 6 is rejected for the same reasons given above as for claim 3 in view of Keizer and Hengze. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano JP 5934842 (USPTO Translation, Derwent Abstract) in view of Weber et al. in view of Hosaka et al. US 4,335,150 in view of Kamm US 2005/0235676.
Regarding claim 8, claim 8 differs from Nagano in view of Weber in view of Hosaka in the recitation that the blowing step comprises moving the live clams with a conveyor belt through a nitrogen gas tunnel that comprises the blowing device.
Kamm discloses applying a cold gas to food products moving with a conveyor belt through a tunnel. It would have been obvious to modify the method of Nagano in view of Weber in view of Hosaka such that the blowing step comprises moving the live clams with a conveyor belt through a nitrogen gas tunnel that comprises the blowing device since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano JP 5934842 (USPTO Translation, Derwent Abstract) in view of Weber et  al. in view of Hosaka et al. US 4,335,150 in view of Gillio-tos et al. US 4,611,456 in view of Kuroda JP S6024168 (Espacenet Translation).
Regarding claim 11, claim 11 differs from Nagano in view of Weber in view of Hosaka in the recitation that the vacuum packaging step specifically comprises removing, with a vacuum skin machine, ambient air from the container; and applying, with the vacuum skin machine, the vacuum seal comprising a film along the top of the container and over the live clams in the container, wherein a pressure of the film applied over the clams is based on a pressure of sand applied to the live clams in a natural ocean environment.
Gillio-tos discloses forming a vacuum package by removing, with a vacuum skin machine, ambient air from the container; and applying, with the vacuum skin machine, the vacuum seal comprising a film along the top of the container and over the product in the container (claim 1, col. 4, lines 30-40). It would have been obvious to one of ordinary skill in the art to modify the vacuum packaging step of Nagano in view of Weber in view of Hosaka to specifically comprises removing, with a vacuum skin machine, ambient air from the container; and applying, with the vacuum skin machine, the vacuum seal comprising a film along the top of the container and over the live clams in the container as taught by Gillio-tos since Gillo-tos teaches this is a suitable method of forming a vacuum package and since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Claim 11 differs from Nagano in view of Weber in view of Hosaka in view of Gillio-tos in the recitation that a pressure of the film applied over the clams is based on a pressure of sand applied to the live clams in a natural ocean environment. 
Kuroda discloses vacuum packaging live clams in order to prevent the clams from opening, and discloses that the vacuum package is sealed to press on the shell to keep the clams forcibly closed (Espacenet Translation, Pg. 1 lines 11-29, pg. 2 lines 1-2).  It would have been obvious to one of ordinary skill in the art to adjust the pressure of the film in order to ensure that the clams are kept closed. 
Regarding claim 12, claim 12 differs from Nagano in view of Weber in view of Hosaka in view of Gillio-tos in view of Kuroda in the recitation that the pressure of the film applied over the clams is in a range from about 1 pound to about 5 pounds, however, since Kuroda discloses vacuum packaging live clams in order to prevent the clams from opening, and discloses that the vacuum package is sealed to press on the shell to keep the clams forcibly closed (Espacenet Translation, Pg. 1 lines 11-29, pg. 2 lines 1-2),  it would have been obvious to one of ordinary skill in the art to adjust the pressure of the film in order to ensure that the clams are kept closed.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano JP 5934842 (USPTO Translation, Derwent Abstract) in view of Weber et  al. in view of Hosaka et al. US 4,335,150 in view of Gillio-tos et al. US 4,611,456 in view of Kuroda JP S6024168 (Espacenet Translation) in view of Keizer EP 1063177.
Regarding claim 13, claim 13 differs from Nagano in view of Weber in view of Hosaka in view of Gillio-tos in view of Kuroda in the recitation that the removing step is 
Keizer discloses packaging live bivalves in a package under sub atmospheric conditions and maintaining the bivalves in the clamped state ([0035], [0036], [0030]) and discloses adjusting the oxygen concentration to prevent anaerobic decay ([0036], [0031]). It would have been obvious to one of ordinary skill in the art to adjust the level of oxygen in the container of Nagano in view of Weber in view of Hosaka in view of Gillio-tos in view of Kuroda in order to prevent anaerobic decay.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano JP 5934842 (USPTO Translation, Derwent Abstract) in view of Weber et  al. in view of Hosaka et al. US 4,335,150 in view of Gillio-tos et al. US 4,611,456 in view of Kuroda JP S602416 (Espacenet Translation) in view of Sasaki JP H01291740 (Espacenet Translation).
Regarding claim 14, claim 14 differs from Nagano in view of Weber in view of Hosaka in view of Gillio-tos in view of Kuroda in the recitation that the film specifically has a thickness in a range from about 4 mil to about 8 mil. 
However Sasaki discloses a vacuum package for live clams having a thickness of 150 microns = 5.9 mil and teaches that the material should have appropriate strength and flexibility (Espacenet Translation, Pg. 2, lines 4-5, Pg. 1, lines 31-36). It would have been obvious to one of ordinary skill in the art to modify Nagano in view of Weber in view of Hosaka in view of Gillio-tos in view of Kuroda such that the film specifically has a thickness in a range from about 4 mil to about 8 mil as taught by Sasaki in order to provide a film having appropriate strength and flexibility and since it has been held that .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano JP 5934842 (USPTO Translation, Derwent Abstract) in view of Weber et  al. in view of Hosaka et al. US 4,335,150 in view of Sasaki JP H01291740 (Espacenet Translation) as evidenced by Chesapeake Bay Program.
Regarding claim 15, claim 15 differs from Nagano in view of Weber in view of Hosaka in the recitation that the live clams are specifically mercenaria mercenaria.
Sasaki discloses vacuum packaging live clams and discloses that the live clams are hard clams. Chesapeake Bay discloses that hard clams are commonly known as mercenaria mercenaria. It would have been obvious to one of ordinary skill in the art to modify the live clams of Nagano in view of Weber in view of Hosaka such that the live clams are specifically mercenaria mercenaria as taught by Sasaki as evidenced by Chesapeake Bay Program since it has been held that applying a known technique to a product ready for improvement to yield predictable results supports a conclusion of obviousness. 
Further, Nagano in view of Weber in view of Hosaka discloses that the clams can be preserved in the fresh state for a week or more (‘842, USPTO Translation, Pg. 4, lines 19-23), claim 15 differs from Nagano in view of Weber in view of Hosaka in the recitation that the shelf life is specifically at least 14 days, however, Sasaki discloses processing and vacuum packaging live clams similarly to Nagano in view of Weber in view of Hosaka and discloses that the clams have a shelf life of at least 14 days (‘740, Espacenet Translation, Pg. 1, lines 26-27), since Nagano in view of Weber in view of .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano JP 5934842 (USPTO Translation, Derwent Abstract) in view of Weber et  al. in view of Hosaka et al. US 4,335,150 in view of Kowalski US 2002/0012724 in view of Sasaki JP H01291740 (Espacenet Translation). 
Regarding claim 20, claim 20 differs from Nagano in view of Weber in view of Hosaka in the recitation that containers of live clams formed by the method of clam 1 are put into a shipping container.
Kowalski discloses putting containers of vacuum packaged seafood into shipping containers for transport of the packages (Fig. 13, [0044], [0045]). It would have been obvious to one of ordinary skill in the art to modify the containers of live clams of Nagano in view of Weber in view of Hosaka formed by claim 1 to be placed into a shipping container as taught by Kowalski for efficient transport of the packages. 
Nagano in view of Weber in view of Hosaka in view of Kowalski discloses that the clams can be preserved in the fresh state for a week or more (‘842, USPTO Translation, Pg. 4, lines 19-23), claim 20 differs from Nagano in view of Weber in view of Hosaka in view of Kowalski in the recitation that the shelf life is specifically at least 14 days, however, Sasaki discloses processing and vacuum packaging live clams similarly to Nagano in view of Weber in view of Hosaka in view of Kowalski  and discloses that the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP S5860935 discloses vacuum packaging live clams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792